MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     Nov 25 2015, 7:47 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
John A. Hawkins                                         Gregory F. Zoeller
Michigan City, Indiana                                  Attorney General of Indiana

                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John A. Hawkins,                                        November 25, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1507-CR-855
        v.                                              Appeal from the Marion Superior
                                                        Court Criminal Division 1
State of Indiana,                                       The Honorable Steven J. Rubick,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G01-9708-CF-127418



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-855 | November 25, 2015          Page 1 of 4
                                          Case Summary
[1]   John A. Hawkins (“Hawkins”), pro se, appeals the trial court’s denial of his

      motion to correct error, which challenged the court’s denial of his motion to

      correct sentence. He presents the sole issue of whether the trial court erred in

      denying his motion to correct sentence, where the motion raised claims of error

      that could not be resolved on the face of the sentencing judgment alone. We

      affirm.



                            Facts and Procedural History
[2]   In 1997, Hawkins was charged with the murder of Rogshan Love. Hawkins v.

      State, 748 N.E.2d 362, 363 (Ind. 2001), reh’g denied. Following a jury trial, he

      was found guilty of murder and sentenced to the maximum term of sixty-five

      years imprisonment. Id. Our supreme court affirmed Hawkins’s conviction

      and sentence on direct appeal. Id. at 364. In 2011, the trial court denied

      Hawkins’s petition for post-conviction relief, a judgment later affirmed by this

      Court in an unpublished decision. See Hawkins v. State, No. 49A04-1108-PC-

      424, slip op. at 7 (Ind. Ct. App. Apr. 23, 2012), trans. denied.


[3]   On April 27, 2015, Hawkins filed a motion to correct sentence and

      memorandum of law in support of the motion. The motion raised federal and

      state constitutional claims and challenged the trial court’s identification and

      weighing of aggravating and mitigating circumstances. In an order dated May

      13, 2015, the trial court denied the motion, finding that Hawkins’s motion


      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-855 | November 25, 2015   Page 2 of 4
      “simply attempts to re-litigate issues that were addressed on direct appeal

      without success.” (App. 24.) Hawkins then filed a motion to correct error on

      June 19, 2015,1 which the trial court denied on June 23, 2015. Hawkins now

      appeals.



                                    Discussion and Decision
[4]   Hawkins filed his motion to correct sentence pursuant to Indiana Code section

      35-38-1-15, which provides:

                 If the convicted person is erroneously sentenced, the mistake
                 does not render the sentence void. The sentence shall be
                 corrected after written notice is given to the convicted person.
                 The convicted person and his counsel must be present when the
                 corrected sentence is ordered. A motion to correct sentence must
                 be in writing and supported by a memorandum of law
                 specifically pointing out the defect in the original sentence.


      The purpose of Section 35-38-1-15 “‘is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.’” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004) (quoting Gaddie

      v. State, 566 N.E.2d 535, 537 (Ind.1991)).


[5]   A motion to correct sentence is appropriate only when the sentence is facially

      erroneous. Id. Use of the motion is narrowly confined to claims that may be




      1
          Though file-stamped June 19, 2015, Hawkins’s motion to correct error was dated June 8, 2015.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-855 | November 25, 2015            Page 3 of 4
      resolved by considering only the face of the judgment of conviction and the

      applicable statutory authority, without reference to other matters in or extrinsic

      to the record. Id. at 787-88. A claim of sentencing error that requires

      consideration of matters beyond the face of the sentencing judgment may be

      raised only on direct appeal or through post-conviction relief proceedings. Id. at

      787. A trial court’s ruling on a motion to correct sentence is subject to appeal

      by normal appellate procedures. Id. at 786.


[6]   Hawkins did not include a copy of the trial court’s judgment of conviction or

      abstract of judgment2 in the appendix or with his brief. Accordingly, Hawkins

      cannot on this record show that his sentence is facially erroneous. Moreover,

      Hawkins’s federal and state constitutional claims, and his contentions that the

      trial court improperly identified and weighed aggravating and mitigating

      circumstances, require considerations beyond the face of the sentencing

      judgment. Such claims may be raised only on direct appeal or through post-

      conviction proceedings, not through a statutory motion to correct sentence.

      Robinson, 805 N.E.2d at 787.


[7]   Affirmed.


      Baker, J., and Mathias, J., concur.




      2
        When a defendant files a motion to correct sentence in a county such as Marion that does not issue
      judgments of conviction, the abstract of judgment will serve as an appropriate substitute for the judgment of
      conviction for purposes of making the claim. Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-855 | November 25, 2015            Page 4 of 4